DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 2015/0279012 further in view of Olsen US 2014/0267378.

In regarding to claim 1 Brown teaches:
1. A method of acquiring images for photogrammetry, comprising: positioning an object in a field of view of a thermographic camera;
[0018] In the depicted embodiment, image capturing device 10 is a computing device integrated with an imaging device. For example, image capturing device 10 can be a digital camera, such as a digital single lens reflex camera (dSLR), having computer processing capabilities or, alternatively, an imaging device in communication with a separate distinct computing device. In other embodiments, image capturing device 10 may be a digital video camera, a computer with an integrated digital camera, a smart phone equipped with a digital camera, or any programmable electronic device capable of capturing and displaying digital images. Image capturing device 10 includes optical lens 20, display 30, user interface (UI) 40, image sensor 50, and image capture program 60, which includes depth of field program 70 and focus stacking program 80. Image capturing device 10 may include internal and external components as depicted in further detail with respect to FIG. 5. 
[0036] In one embodiment, initially, a user operating image capturing device 10 positions image capturing device 10 such that image capturing device 10 is facing subject matter to be captured in an image. The user, using UI 40, captures an image of the object with image capturing device 10. Image capture program 60 receives image data associated with the captured image.

and capturing one or more thermographic images of the object with the thermographic camera; 
[0036] In one embodiment, initially, a user operating image capturing device 10 positions image capturing device 10 such that image capturing device 10 is facing subject matter to be captured in an image. The user, using UI 40, captures an image of the object with image capturing device 10. Image capture program 60 receives image data associated with the captured image.


repositioning the object or the thermographic camera to a plurality of perspectives; 
[0055] In one embodiment, initially, a user operating image capturing device 10 positions image capturing device 10 such that image capturing device 10 is facing subject matter to be captured in an image. The user, using image capturing device 10, captures an image of the object. In capturing the image, light passes through optical lens 20. Image sensor 50 then absorbs the light, converts it into an electronic signal, and sends the electronic signal to image capture program 60. Image capture program 60 receives the electronic signal from image sensor 50. Image capture program 60 adjusts autofocus to bring the subject matter into focus. Image capture program 60 determines a distance between subject matter at a focus point automatically selected by image capture program 60 and an autofocus pixel sensor associated with the focus point.
[0064] In step 430, focus stacking program 80 causes the required number of images to be captured. In one embodiment, focus stacking program 80 sends an instruction to image capture program 60 to capture the required number of images. In one embodiment, the instruction includes a specific aperture setting to be used in capturing each required image. In another embodiment, if the user is using focus rails, focus stacking program 80 displays an instruction that describes how to adjust the focus rails. Focusing rails may be used to move the physical position of the camera, typically rearward and forward, in order to precisely adjust the plane of focus without changing the focus on the camera. For example, an instruction may describe a starting position and an ending position for image capturing device 10 on the focus rails during image capture. In another example, an instruction may also describe the direction in which image capturing device should be moved during image capture (i.e. moving forward or rearward).

capturing one or more thermographic images of the object in each of the plurality of perspectives while continuing to create the temperature differentiation to provide a comprehensive set of thermographic images which represent the object.
[0064] In step 430, focus stacking program 80 causes the required number of images to be captured. In one embodiment, focus stacking program 80 sends an instruction to image capture program 60 to capture the required number of images. In one embodiment, the instruction includes a specific aperture setting to be used in capturing each required image. In another embodiment, if the user is using focus rails, focus stacking program 80 displays an instruction that describes how to adjust the focus rails. Focusing rails may be used to move the physical position of the camera, typically rearward and forward, in order to precisely adjust the plane of focus without changing the focus on the camera. For example, an instruction may describe a starting position and an ending position for image capturing device 10 on the focus rails during image capture. In another example, an instruction may also describe the direction in which image capturing device should be moved during image capture (i.e. moving forward or rearward).

However, Brown fails to explicitly teach, but Olsen teaches:
the image capturing device is a thermographic camera, creating a pattern of temperature differentiation across the object; continuing to create the temperature differentiation.
[0015] The image capture device 108 is, in one embodiment, a thermographic camera. The image capture device (hereinafter "camera") 108 is configured to form an image using infrared radiation to capture temperature information of the terrain. The amount of radiation emitted by an object increases with temperature; therefore, the thermal image allows a person to see variations in temperature. Warm objects stand out against cooler backgrounds. The "brightest" part of the image may be colored white, generally, while the coolest areas of the image may be colored black. Although the following description may describe the image with reference to a black and white color space, it is to be understood that the described principles apply equally to colored thermal images. In a gray-scale thermal image, the camera 108 maps temperatures to different shades of grayscale. One example of a thermographic camera suitable for use with embodiments of the present disclosure is the ICI 7640 P-Series Infrared Camera manufactured by Infrared Cameras, Inc. of Beaumont Tex.
Olsen, 0015, 0023; emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art at the time of the claimed invention to combine the teaching of Olsen into a system of Brown in order the image capturing device is a thermographic camera, creating a pattern of temperature differentiation across the object; continuing to create the temperature differentiation.
As such, a composite image having consistent contrasting can be generated from the plurality of thermal images..—Abstract.

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-16 as presented blow. 


In regarding to claim 2 Brown and Olsen teaches:
2. The method of claim 1, further Olsen teaches comprising: creating a different pattern of temperature differentiation across the object in at least two different perspectives of the plurality of perspectives;
Olsen, 0015, 0023 
and creating one or more control points by conserving one or more points across the different pattern of temperature differentiation and the different perspectives.
Olsen, 0015, 0023

In regarding to claim 3 Brown and Olsen teaches:
3. The method of claim 2, further Olsen teaches wherein the one or more control points present in each of the thermographic images captured from the at least two different perspectives serve as reference points for photogrammetric modeling of the object.
Olsen, 0015, 0023


In regarding to claim 4 Brown and Olsen teaches:
4. The method of claim 2, further Olsen teaches comprising: creating a thermographic mesh from the comprehensive set of thermographic images; 
Olsen, 0015, 0023

capturing one or more images of the object from a visible light camera in each of the plurality of perspectives;
Olsen, 0015, 0023
 
and projecting a texturing from the visible light images on to the thermographic mesh.
Olsen, 0015, 0023


In regarding to claim 5 Brown and Olsen teaches:
5. The method of claim 1, further Olsen teaches reapplying the temperature differentiation in the same patterned manner across the object as necessary to ensure the pattern persists over the range of the thermographic image perspectives.
Olsen, 0015, 0023, 0030


In regarding to claim 6 Brown and Olsen teaches:
6. The method of claim 5, further Olsen teaches wherein capturing one or more images from a visible light camera from the same perspectives as the thermographic camera and then projecting the texturing from the visible light images on to a thermographic mesh created from the thermographic images.
Olsen, 0015, 0023, 0030


In regarding to claim 7 Brown and Olsen teaches:
7. A method of claim 7, further Olsen teaches wherein the pattern of temperature differentiation is applied using a projected beam of light.
Olsen, 0015, 0023, 0030


In regarding to claim 8 Brown and Olsen teaches:
8. A method of claim 7, further Olsen teaches wherein the pattern of temperature differentiation is applied by a physical means.
Olsen, 0015, 0023, 0030


In regarding to claim 9 Brown and Olsen teaches:
9. A method of claim 7, further Olsen teaches wherein the pattern of temperature differentiation is applied by a non-physical means.
Olsen, 0015, 0023, 0030

Claims 10-13 list all similar elements of claims 1, 4, 8 and 9.  Therefore, the supporting rationale of the rejection to claims 1, 4, 8 and 9 applies equally as well to claims 10-13.

In regarding to claim 14 Brown and Olsen teaches:
14. The method of claim 10, further Brown teaches comprising: using a visible light camera to capture one or more images of the object and the background from the same perspective as the thermographic camera; using the thermographic images to separate the object from the background; and overlaying the visible light camera images to produce an isolated object image.
Brown, 0031, 0038, 0051

In regarding to claim 15 Brown and Olsen teaches:
15. The method of claim 10, further Brown teaches comprising: repositioning the object or the thermographic camera to a plurality of multiple perspectives; capturing one or more thermographic images of the object and the background in each of the multiple perspectives; and performing multiple-perspective isolation of the object.
Brown, 0031, 0038, 0051

In regarding to claim 16 Brown and Olsen teaches:
16. A method of claim 10, further Brown teaches comprising: capturing one or more visible light camera images of the object and the background in each of the multiple perspectives; overlaying the visible light images onto the multiple-perspective isolation of the object; and creating an isolated multiple-perspective representation of the object in the visible light spectrum.
Brown, 0031, 0038, 0051.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481